Citation Nr: 1010310	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-19 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to November 
1947.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2007 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  This appeal is remanded to the 
RO via the Appeals Management Center, in Washington, DC.


REMAND

In January 2007, the Veteran submitted claims to reopen the 
issues of entitlement to service connection for a right eye 
disorder and entitlement to service connection for a left 
knee disorder, which were both denied in March 2007.  In June 
2008, the Veteran perfected an appeal and requested a video 
Board hearing.  On January 10, 2010, the RO sent the Veteran 
a letter, notifying him that a video Board hearing was 
scheduled for February 19, 2010.  The RO requested that the 
Veteran responded in one of three ways:  (1) that he planned 
to attend the scheduled video hearing; (2) that he declined 
this video hearing, and preferred to wait for a future visit 
by a member of the Board; or (3) wanted to withdraw his 
request for a hearing.  Four days after the RO sent the 
notice letter to the Veteran, the Veteran's claim was 
certified to the Board for appellate review.  

On February 5, 2010, the Board received a response from the 
Veteran declining the scheduled video hearing and requesting 
that he be scheduled for a Travel Board hearing instead.  
Consequently, to accord the Veteran due process, the case 
must be remanded for a hearing before a member of the Board.  
38 C.F.R. § 3.103(c) (2009).



Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
his representative to ascertain whether 
he is requesting a copy of his claims 
file.  If the Veteran responds in the 
negative, the RO must then execute the 
directives in paragraph 2 below.  If the 
Veteran responds in the affirmative, the 
RO must provide the Veteran a copy of his 
claims file before executing the 
directives in paragraph 2.

2.  The RO must schedule the Veteran for 
a hearing before a member of the Board 
with respect to his claims in this case.  
Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  If the Veteran no 
longer desires a hearing before the Board 
in this matter, he must notify the RO 
promptly.  See 38 C.F.R. § 20.702 
(e)(2009).

No action is required by the Veteran until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

